NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jonathon Cousin on February 24, 2022.
The application has been amended as follows: 
ALLOW claims 1-15.
Cancel claims 16-24.
ALLOW claim 25.
Cancel claim 26.
ALLOW claim 27.
Reasons for Allowance
The claimed invention is drawn to a method of treating seizures in a patient suffering from Tuberous Sclerosis Complex (TSC), said method comprising administering cannabidiol (CBD) having a purity of at least 95% (w/w) to the patient and comprising no more than 0.15% THC at a starting dose of 5 mg/kg/day, wherein the starting dose is increased by 2-5 mg/kg increments up to 25 mg/kg/day.  The closest prior art is Green (CBD: An Unconventional Therapy, available online at http://nugs.com/article/cbd-an-unconventional-therapy.html, published 3/24/2014 – Tuberous Sclerosis Complex”.
Despite the foregoing, it is considered unexpected and surprising that the instant method was effective in reducing all types of seizures in 10 out of 12 children and young adults with TSC, including by an amount of > 50% in six of the 12 patients (Specification Pages 14-17, Example 1, Tables 7-9).
Since the claims are considered to be drafted commensurate in scope with the unexpected results, contain written support and are enabled, the claimed method is ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611